      Case
      Case1:18-cv-02334-AT-KHP
           1:18-cv-02334-AT-KHP Document
                                Document153
                                         148 Filed
                                             Filed11/05/20
                                                   10/26/20 Page
                                                            Page11of
                                                                   of17
                                                                      9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JAMILLA CLARK and ARWA AZIZ, on Behalf                                          11/5/2020
of Themselves and Others Similarly Situated, and
TURNING POINT FOR WOMEN AND
FAMILIES,

                       Plaintiffs,                           No. 18-cv-02334 (AT) (KHP)

       -against-

CITY OF NEW YORK,

                       Defendant.



GEHAD ELSAYED and LAILA IBRAHIM, on
behalf of themselves and others similarly situated,

                       Plaintiffs,

       -against-                                             No. 18-cv-10566 (AT) (KHP)

CITY OF NEW YORK; NYPD Officer CHENISE
BRODIE (Shield No. 28113); and NYPD Officers
John and Jane Doe # 1, 2, 3, etc.,

                       Defendants.



                     STIPULATION AND ORDER OF SETTLEMENT

       WHEREAS, Plaintiffs Jamilla Clark, Arwa Aziz, and Turning Point for Women and

Families commenced an action by filing a Complaint on behalf of themselves and others

similarly situated on March 16, 2018, alleging, inter alia, that Defendant City of New York

violated their federal, state, and constitutional rights under the Religious Land Use and
      Case
      Case1:18-cv-02334-AT-KHP
           1:18-cv-02334-AT-KHP Document
                                Document153
                                         148 Filed
                                             Filed11/05/20
                                                   10/26/20 Page
                                                            Page22of
                                                                   of17
                                                                      9




Institutionalized Persons Act, 42 U.S.C. § 2000cc et seq. (“RLUIPA”), the First Amendment,

and the New York State Constitution by requiring that New York City Police Department

(“NYPD”) arrestees remove any religious head covering for a mug shot (the “Clark Case”);

       WHEREAS, Plaintiffs Gehad Elsayed and Laila Ibrahim commenced an action by filing

a Complaint on behalf of themselves and others similarly situated on November 13, 2018,

alleging, inter alia, that Defendants City of New York, NYPD Officer Chenise Brodie, and John

and Jane Doe NYPD Officers violated their federal, state, and constitutional rights under

RLUIPA, the First, Fourth, and Fourteenth Amendments, and New York state law by requiring

that Muslim women who wear a hijab remove their hijab for a mug shot or search if arrested by

the NYPD (the “Elsayed Case”);

       WHEREAS, all Plaintiffs agree that the non-monetary relief detailed herein obviates the

need for any motion practice as it relates to the Plaintiffs’ class-wide claim for injunctive relief;

       WHEREAS, counsel in the Elsayed case also agrees to the declaratory relief set forth

herein in lieu of an application for class certification pursuant to Fed. R. Civ. P. 23;

       WHEREAS, all Plaintiffs agree that this relief is the best interests of the putative class;

       WHEREAS, Defendants continue to deny any and all liability arising out of all Plaintiffs’

allegations;

       WHEREAS, Plaintiffs have authorized their counsel in the Clark and Elsayed cases

(collectively “Plaintiffs’ Counsel”) to settle this matter on the terms set forth below;

       WHEREAS, Plaintiffs and Defendants in both the Clark Case and the Elsayed Case

(collectively the “Parties”) wish to voluntarily resolve the injunctive and policy-related claims in

both matters;

       IT IS HEREBY AGREED between the Parties that:
      Case
      Case1:18-cv-02334-AT-KHP
           1:18-cv-02334-AT-KHP Document
                                Document153
                                         148 Filed
                                             Filed11/05/20
                                                   10/26/20 Page
                                                            Page33of
                                                                   of17
                                                                      9




             NYPD PATROL GUIDE, TRAINING, AND PRECINCT FACILITIES

        1.     Revisions to Patrol Guide. Defendant City shall implement changes to those

portions of its Patrol Guide governing the treatment of arrestees who wear religious head

coverings. Those changes are documented in Exhibit A.

                  (i) A Finest Message, a copy of which will be provided to Plaintiffs’ Counsel

                      prior to issuance, shall be distributed in the NYPD’s usual and customary

                      manner of distribution within sixty (60) days of the lifting of the state of

                      emergency in New York City by either the Governor of the State of New

                      York or the Mayor of the City of New York (the “Implementation Date”),

                      and shall reference the changes to the Patrol Guide documented in Exhibit

                      A.

       2.      Borough Court Sections. Within sixty (60) days of the Implementation Date,

Defendants shall require each Borough Court Section to provide a private space for searching

and/or photographing arrestees who wear religious head coverings.

        3.     Training. Within sixty (60) days of the Implementation Date, Defendant City

shall develop a training that covers the Patrol Guide revisions as set forth in Exhibit A, which

governs the treatment of arrestees who are wearing religious head coverings when they are

arrested. The training will be mandated for NYPD officers, supervisors, cadets, and members of

the photographing unit. The NYPD will share all of its training materials with Plaintiffs’

Counsel for comment. Such training will include:

                  (i) Instruction on the religious free exercise rights of people who are arrested;

                  (ii) Instruction regarding the scenarios in which the NYPD is permitted to

                      remove the religious head covering of an arrestee in its custody; and
      Case
      Case1:18-cv-02334-AT-KHP
           1:18-cv-02334-AT-KHP Document
                                Document153
                                         148 Filed
                                             Filed11/05/20
                                                   10/26/20 Page
                                                            Page44of
                                                                   of17
                                                                      9




                    (iii) Instruction regarding the documentation that must be generated when an

                       arrestee’s religious head covering is removed.

                                           REPORTING

       4.      Annual Reporting. Every twelve months for a three (3) year period from the

Implementation Date, Defendant City shall provide Plaintiffs’ Counsel with the number of

arrestees whose religious head coverings were removed for purposes of photographing, as well

as the sex of each such arrestee, the charge(s) issued against each such arrestee, and the type of

religious head covering each such arrestee wore. In all instances where a religious head covering

is removed, a copy of the command log entry setting forth the reasons for the removal will be

provided to Plaintiffs’ Counsel. The foregoing information will be provided in accordance with

N.Y.C.P.L. § 160.50/160.55.

       5.      Material Changes to Patrol Guide. Notice of any potential material changes to the

Patrol Guide provisions involving the removal of religious head coverings—or to the practices

and procedures related to such removal—shall be provided to Plaintiffs’ Counsel prior to the

enactment of such material changes. “Material changes” are changes that (1) alter the

presumption of non-removal for Department photographs or (2) otherwise significantly alter the

circumstances under which removal of a religious head covering is permitted. The parties agree

that, if they cannot reach agreement about any proposed material changes to the Patrol Guide

provisions involving the removal of religious head coverings (or to the practices and procedures

related to such removal), either party is entitled to seek relief from the Court with respect to the

changes at issue.

       6.      Attorneys’ Eyes Only. Any and all documents provided to Plaintiffs’ Counsel by

Defendant City pursuant to this Stipulation and Order of Settlement shall be considered
      Case
      Case1:18-cv-02334-AT-KHP
           1:18-cv-02334-AT-KHP Document
                                Document153
                                         148 Filed
                                             Filed11/05/20
                                                   10/26/20 Page
                                                            Page55of
                                                                   of17
                                                                      9




Confidential and deemed Attorneys’ Eyes Only. Any application to de-designate documentation

supplied to Plaintiffs’ Counsel shall be made to the Court for good cause shown.

                      ENFORCEMENT AND COURT JURISDICTION

       7.       Enforceability. The terms of the parties’ Stipulation and Order of Settlement shall

be enforceable through the Court.

       8.       Good Faith. The parties shall attempt in good faith to resolve disputes over the

terms and/or implementation of this Stipulation and Order of Settlement without judicial

intervention.

       9.       Continued Jurisdiction. The parties consent to Magistrate Judge Katharine H.

Parker retaining jurisdiction over both of the above-captioned cases for a period of time

beginning on the date this Stipulation and Order of Settlement is so ordered by the Court (the

“Effective Date”) and continuing until three years from the Implementation Date for the purpose

of enforcing and resolving good-faith disputes about the terms of this Stipulation and Order of

Settlement and to resolve any motions for attorneys’ fees.

                                    OUTSTANDING CLAIMS

       10.      This Stipulation and Order of Settlement does not resolve the monetary claims of

the individual plaintiffs in Clark, the claims of the organizational plaintiff in Clark, or the

purported class claim in Clark brought pursuant to F.R.C.P. 23(b)(3). To the extent an

agreement as to the settlement of these claims can be reached between the Parties, the City will

pay Plaintiffs in the Clark case amounts to be agreed upon and set forth in separate stipulated

agreements.

       11.      This Stipulation and Order of Settlement does not resolve the monetary claims of

the individual plaintiffs in Elsayed. However, Defendants and the individual plaintiffs in
        Case
        Case1:18-cv-02334-AT-KHP
             1:18-cv-02334-AT-KHP Document
                                  Document153
                                           148 Filed
                                               Filed11/05/20
                                                     10/26/20 Page
                                                              Page66of
                                                                     of17
                                                                        9




Elsayed have reached an agreement to resolve these monetary claims, which will be set forth in

a separate stipulated agreement.

                                     ATTORNEYS’ FEES

        12.   The parties agree that Plaintiffs’ Counsel in the Clark and Elsayed cases are

entitled to “reasonable attorneys’ fees” under 42 U.S.C. § 1988 stemming from work done

through the Effective Date. The parties shall memorialize an agreement with respect to

Plaintiffs’ Counsel’s attorneys’ fees for work done through the Effective Date in a separate

agreement.

        13.   Plaintiffs also reserve their right to seek attorneys’ fees and costs for work done

relating to the Reporting Period, including but not limited to fees and costs incurred in filing any

motions to enforce this Stipulation and Order of Settlement. In the event that the parties are

unable to reach agreement as to a request for attorneys’ fees and costs, Plaintiffs’ Counsel will

submit fee applications in their respective cases on a schedule to be so ordered by the Court.

Defendants reserve their right to oppose any of Plaintiffs’ Counsel’s requests for attorneys’

fees.

                         APPLICATIONS AND PARTIES BOUND

        14.   This Stipulation and Order of Settlement applies to, and is intended to be binding

upon, the Plaintiffs in both the Clark Case and the Elsayed Case, Plaintiffs’ Counsel,

Defendants, and the City’s officers, agents, employees, successors, and assigns. The

undersigned representatives of the Plaintiffs certify that they are authorized to enter into and

consent to the terms and conditions of this Stipulation and Order of Settlement and to execute

and legally bind the Plaintiffs to it. The undersigned representatives of the Defendants certify
     Case
     Case1:18-cv-02334-AT-KHP
          1:18-cv-02334-AT-KHP Document
                               Document153
                                        148 Filed
                                            Filed11/05/20
                                                  10/26/20 Page
                                                           Page77of
                                                                  of17
                                                                     9




that they are authorized to enter into and consent to the terms and conditions of this Stipulation

and to execute and legally bind the Defendants to it.

      15.     Defendants deny any and all liability and deny that they had or have a policy, or

engaged in or currently engage in a pattern or practice that deprived persons of rights,

privileges, or immunities secured or protected by the Constitution and laws of the United States

and the State of New York.

      16.     This Stipulation and Order of Settlement does not, and shall not be deemed to,

constitute an admission by Defendants as to the validity or accuracy of any of the allegations,

assertions, or claims made by Plaintiffs. This Stipulation and Order of Settlement does not

constitute an admission, adjudication, or finding on the merits of this Civil Action.

                              [INTENTIONALLY LEFT BLANK]
      Case
      Case1:18-cv-02334-AT-KHP
           1:18-cv-02334-AT-KHP Document
                                Document153
                                         148 Filed
                                             Filed11/05/20
                                                   10/26/20 Page
                                                            Page88of
                                                                   of17
                                                                      9




Dated:          2FWREHU, 2020 New
                York, New York


EMERY CELLI BRINCKERHOFF ABADY                BELDOCK LEVINE & HOFFMAN LLP
WARD
   D & MAAZEL LLP

By:      __________________
         _____
         __ ________
            ____  __________                  By:    ___________________
         O. And
            Andrew
            An         Wilson
              ndrew F. Wils                          Jonathan Moore
         Emma L. Freeman                             Luna Droubi
         600 Fifth Avenue, 10th Floor                Marc Arena
         New York, NY 10020                          99 Park Avenue, Penthouse Suite
         (212) 763-5000                              New York, NY 10016
                                                     Tel. (212) 490-0400

SURVEILLANCE
    EILLANCE TECHNOLOGY
             TECHNO                           THE ABOUSHI LAW FIRM
OVERSIGHT
    SIGH  PROJECT
       HT PROJEC
               CT

By:      __________________
         _ _____
         __   ____
                 ____
                 __ ____
                    __ ____
                       __ _______             By:    ___________________
         Albert Fox Cahn                             Tahanie Aboushi
         40 Rector Street, 9th Floor                 1441 Broadway
         New York, NY 10006                          New York, NY 10018
                                                     Tel. (212) 391-8500

Attorneys for Clark Plaintiffs                Attorneys for Elsayed Plaintiffs


JAMES E. JOHNSON
Corporation Counsel of the City of New York

By:      s/Rachel Seligman Weiss
         ________________
          Rachel Seligman Weiss
          Bilal Haider
          Carolyn Depoian
          100 Church Street
          New York, NY 10007
          (212) 356-2422

Attorney for Defendants
     Case
     Case1:18-cv-02334-AT-KHP
          1:18-cv-02334-AT-KHP Document
                               Document153
                                        148 Filed
                                            Filed11/05/20
                                                  10/26/20 Page
                                                           Page99of
                                                                  of17
                                                                     9




Dated:     __November 5_, 2020
           New York, New York


                                      SO ORDERED.


                                      ______________________________
                                      HON. KATHARINE H. PARKER
Case
Case 1:18-cv-02334-AT-KHP
     1:18-cv-02334-AT-KHP Document
                          Document 153
                                   148-1Filed
                                           Filed
                                               11/05/20
                                                 10/26/20Page
                                                           Page
                                                              101ofof17
                                                                      8




    EXHIBIT A
                                                        Case
                                                        Case 1:18-cv-02334-AT-KHP
                                                             1:18-cv-02334-AT-KHP Document
                                                                                  Document 153
                                                                                           148-1Filed
                                                                                                   Filed
                                                                                                       11/05/20
                                                                                                         10/26/20Page
                                                                                                                   Page
                                                                                                                      112ofof17
                                                                                                                              8


                                                                                                                               DRAFT INTERIM ORDER
                                                                                                                            SUBJECT: ARRESTS     - RELIGIOUS HEAD COVERING GUIDELINES
    T he li nke d i m ag e c an not be di s pl ayed. T he fil e m ay have been m ov ed, r enam ed, or del et ed. V erif y
    t hat t he l i nk poi nt s t o t he c orr ec t fi l e and l oc at i on.




                                                                                                                            DATE ISSUED:          REFERENCE:                                  NUMBER:

                                                                                                                                09-03-20          **P.G. 208 SERIES                               Draft 35


         1.     A religious head covering worn pursuant to a sincerely held religious belief can be retained
by the prisoner while in the custody of the Department. However, the religious head covering must be
temporarily removed when conducting the mandatory Department search for weapons and/or contraband,
but will be returned to the prisoner after that search unless the head covering presents a risk to the safety
of the prisoner or others. In addition, there are also other limited circumstances when the religious head
covering can be removed for purposes of photographing and conducting an identification procedure (e.g.
lineup identification, photo array, etc.). In those limited circumstances where temporary removal of the
religious head covering is necessary, members will take all possible steps, when consistent with personal
safety, to respect a prisoner’s privacy, rights and religious beliefs. In order to provide uniformed members
of the service with the Department’s policy regarding incidents where an arrest is effected and the prisoner
is wearing a religious head covering, the following Patrol Guide procedure 208-XX entitled, “Arrests –
Religious Head Covering Guidelines” has been established.
        2.     Therefore, effective immediately, when an arrest is effected and a prisoner is wearing a
religious head covering, the following new Patrol Guide procedure 208-XX, “Arrests - Religious Head
Covering Guidelines” will be complied with:

PURPOSE                                                                                                                        To provide uniformed members of the service with guidelines to follow when an
                                                                                                                               arrest is effected and the prisoner is wearing a religious head covering.
SCOPE                                                                                                                          It is the policy of the Department that prisoners must be searched for weapons and
                                                                                                                               contraband, and that photographs must be taken. Members will take all possible
                                                                                                                               steps, when consistent with personal safety, to respect a prisoner’s privacy, rights
                                                                                                                               and religious beliefs when it comes to removing their religious head covering.
                                                                                                                               Prisoners will retain their religious head coverings while in Department custody,
                                                                                                                               except in the limited circumstances described below.

DEFINITION                                                                                                                   RELIGIOUS HEAD COVERING – a head covering that appears to be related to a
                                                                                                                              sincerely held religious belief, or that a prisoner advised is related to such (e.g.,
                                                                                                                              yarmulke, wig, habit, turban, kufi, headscarf, hijab, burqa, etc.).

                                                                                                                               OVAL OF THE FACE – for the purpose of this procedure, the oval of the face is
                                                                                                                               an individual’s forehead, eyes, nose, mouth, chin and jawline.

                                                                                                                               UNCOVERED PHOTOGRAPH – for the purpose of this procedure, a photograph
                                                                                                                               taken at the borough court section with a prisoner’s religious head covering
                                                                                                                               removed, in private by a member of the same gender, when there is reasonable
                                                                                                                               suspicion that the prisoner has a distinguishing feature not otherwise fully visible
                                                                                                                               that is of investigative value to the current arrest or investigation, or the prisoner
                                                                                                                               was arrested outside their residence while not wearing a head covering.
      Case
      Case 1:18-cv-02334-AT-KHP
           1:18-cv-02334-AT-KHP Document
                                Document 153
                                         148-1Filed
                                                 Filed
                                                     11/05/20
                                                       10/26/20Page
                                                                 Page
                                                                    123ofof17
                                                                            8


PROCEDURE      When an arrestee is wearing a religious head covering:
ARRESTING
OFFICER        1.     Comply with P.G. 208-02, “Arrests-Removal to Department
                      Facility for Processing,” P.G. 208-03, “Arrests-General Processing,” P.G.
                      208-27, “Desk Appearance Ticket – General Procedure,” and P.G. 212-123,
                      “Use of Body-Worn Cameras,” as appropriate.

               SEARCH OF RELIGIOUS HEAD COVERINGS:
ARRESTING
OFFICER
               2.     Inform prisoner wearing a religious head covering that it must be
                      temporarily removed and searched.
                      a.     Advise prisoner that removal and search will be conducted in private
                             and that search will be conducted by a member of the same gender, as
                             per P.G. 208-05, “Arrests – General Search Guidelines.”
               3.     Perform thorough search for weapons and contraband.
                      a.     Use Tactical Hand-Held Metal Detector, if available and as
                             appropriate.
               4.     Do not retain religious head covering for safekeeping unless:
                      a.     There is reasonable suspicion, based on articulable facts then known
                             to the arresting officer, that allowing the arrestee to wear the head
                             covering is likely to be dangerous to life, can be used to harm self, or
                             can be used to harm others; and
                      b.     Permission has been obtained from the desk officer to retain the head
                             covering when consistent with personal safety and the safety of the
                             prisoner.
DESK OFFICER
               5.     Approve/disapprove removal and retention of religious head covering for
                      safekeeping or evidence purposes.

    NOTE:      Temporary head coverings are available from the Quartermaster Section. An
               emergency supply will be stored at each patrol borough.

               6.     Provide a temporary head covering to prisoner when removing and
                      retaining head covering for safekeeping or evidence purposes, if necessary.

               7.     Make Command Log Entry indicating reason(s) for removal and retention of
                      head covering, if removed for safekeeping or evidence purposes, or if
                      removal was disapproved.

    NOTE:      Where applicable, a religious head covering may be vouchered as evidence in
               accordance with Patrol Guide Section 208-03 (12) if there is reasonable suspicion
               the religious head covering is material to the investigation.

               WHEN TAKING PHOTOGRAPH AT THE COMMAND OF ARREST FOR A
               PRISONER MOVEMENT SLIP, A DESK APPEARANCE TICKET, OR AN
               IDENTIFICATION PROCEDURE (PHOTO ARRAY OR LINE UP):
ARRESTING

OFFICER        8.     Take photograph of prisoner with religious head covering in place.
         Case
         Case 1:18-cv-02334-AT-KHP
              1:18-cv-02334-AT-KHP Document
                                   Document 153
                                            148-1Filed
                                                    Filed
                                                        11/05/20
                                                          10/26/20Page
                                                                    Page
                                                                       134ofof17
                                                                               8


                           a. Ensure the oval of the face (forehead, eyes, nose, mouth, chin and
                              jawline) are visible in Department photograph.
                              (1) Religious head coverings that obscure the oval of the face may be
                                  moved to expose the oval of the face.

      NOTE:         An uncovered photograph will NOT be taken unless:
                    a.    There is reasonable suspicion that the arrestee has a distinguishing feature
                          not otherwise fully visible with head covering in place (e.g., hair color,
                          tattoos, piercings, visible injury, moles, birth marks, etc.) that is of
                          investigative value to the current investigation or arrest; or
                    b.    There is reasonable suspicion that the arrestee committed the crime outside
                          their residence while not wearing a head covering.

                    If an uncovered photograph must be taken, the prisoner MUST be
                    transported to the appropriate borough court section, where the photograph will be
                    taken in a private area by a member of the service of the same gender. Uncovered
                    photographs will NOT be taken at the command of arrest.

                    Comply with D.G. 505-03, “Photo Array Identification Procedure” and D.G. 505-
                    06, “Lineup Identification Procedure,” as necessary.

DESK OFFICER
                    9.     Notify borough court section supervisor, if an uncovered photograph
                           must be taken.
                           a.      Inform borough court section of gender of the prisoner in order to
                                   have a member of the service of the same gender available to take the
                                   photograph.
                    10.    Make Command Log entry noting the reason for the uncovered photograph
                           and the name of the borough court section supervisor notified.
                    11.    Direct arresting/escorting officer to transport prisoner to borough court
                           section, as necessary, for completion of arrest processing.
                    a.           If the prisoner is eligible for a DESK APPEARANCE TICKET,
                                 the DESK APPEARANCE TICKET will be issued at, and the
                                 prisoner will be released from, the borough court section.


               WHEN TAKING PHOTOGRAPH AT BOROUGH COURT SECTION:
BOROUGH
COURT SECTION/
PHOTO UNIT     12. Take a photograph of prisoner with religious head covering in place, in all cases,
MEMBER OF          when a prisoner is transported to the borough court section.
   SERVICE         a.    Ensure the oval of the face (forehead, eyes, nose, mouth, chin and jawline)
                         are visible in Department photograph.
                         (1) Religious head coverings that obscure the oval of the face may be
                             moved to expose the oval of the face.

      NOTE:         An uncovered photograph will NOT be taken unless:
                    a.    There is reasonable suspicion that the arrestee has a distinguishing feature
                          not otherwise fully visible with head covering in place (e.g., hair color,
         Case
         Case 1:18-cv-02334-AT-KHP
              1:18-cv-02334-AT-KHP Document
                                   Document 153
                                            148-1Filed
                                                    Filed
                                                        11/05/20
                                                          10/26/20Page
                                                                    Page
                                                                       145ofof17
                                                                               8


                          tattoos, piercings, visible injury, moles, birth marks, etc.) that is of
                          investigative value to the current investigation or arrest; or
                  b.      There is reasonable suspicion that the arrestee committed the crime outside
                          their residence while not wearing a head covering.

                  13.     When an uncovered photograph must be taken in addition to the covered
                          photograph, take uncovered photograph in private area.
                          a.     Tag uncovered photograph in “PhotoManager System” database,
                                 limiting the permissible uses of the photograph.
                          b.     Do not tag the covered photograph in the “PhotoManager System.”

       NOTE:      The uncovered photograph MUST be taken by a member of the service of the same
                  gender as the prisoner.

BOROUGH
COURT SECTION
SUPERVISOR    14.         Ensure that uncovered photograph is taken in a private space
                          (e.g., curtained area, etc.) by a member of the service of the same gender.


ADDITIONAL        Every effort will be made not to prolong detention beyond what is necessary in
DATA              order to take an official Department photograph while accommodating
                  prisoner’s sincerely held religious beliefs.
                  Members of the service may seek the help of clergy, or an interpreter if appropriate, to
                  help the prisoner understand the need to remove their religious head covering.
                  Any questions or requests for additional guidance concerning religious head coverings
                  will be directed to the Legal Bureau.

RELATED           Arrests - Removal to Department Facility for Processing (P.G. 208-02)
PROCEDURES        Arrests - General Processing (P.G. 208-03)
                  Arrests - General Search Guidelines (P.G. 208-05)
                  Arrests - Security Measures (P.G. 208-06)
                  Photographable Offenses (P.G. 208-07)
                  Photo Array Identification Procedure (D.G. 505-03)
                  Lineup Identification Procedure (D.G. 505-06)

FORMS AND         DESK APPEARANCE TICKET
REPORTS           Prisoner Movement Slip
            Case
            Case 1:18-cv-02334-AT-KHP
                 1:18-cv-02334-AT-KHP Document
                                      Document 153
                                               148-1Filed
                                                       Filed
                                                           11/05/20
                                                             10/26/20Page
                                                                       Page
                                                                          156ofof17
                                                                                  8




        3.      Patrol Guide 208-02, “Arrests - Removal to Department Facility for Processing” is amended
as follows:

                a.     DELETE subdivision “a,” and accompanying substeps “(1)” through “(5),” under
                       step “12,” opposite actor “DESK OFFICER,” on page “2.”

       4.       Patrol Guide 208-03, “Arrests - General Processing” is amended as follows:

                a.     DELETE current step “37,” and accompanying subdivisions “a” through “c,”
                       opposite actor “DESK OFFICER,” on page “10,” and in its place, ADD new step
                       “36,”, opposite actor “DESK OFFICER,” on page “10,” to read:

                 “DESK               36.     Comply with P.G. 208-XX, ‘Arrests –Religious Head
                 OFFICER                     Covering Guidelines,’ as necessary, if prisoner is wearing
                                             a religious head covering.”
     Case
     Case 1:18-cv-02334-AT-KHP
          1:18-cv-02334-AT-KHP Document
                               Document 153
                                        148-1Filed
                                                Filed
                                                    11/05/20
                                                      10/26/20Page
                                                                Page
                                                                   167ofof17
                                                                           8


         b.     DELETE current step “44,” and accompanying subdivisions “a” through “c,”
                opposite actor “BOROUGH COURT SECTION SUPERVISOR,” on page “11,”
                and in its place, ADD new step “43”, opposite actor “BOROUGH COURT
                SECTION SUPERVISOR,” on page “11,” to read:

“BOROUGH COURT
SECTION SUPERVISOR 43.               Comply with P.G. 208-XX, ‘Arrests – Religious
                                     Head Covering Guidelines,’ as necessary, if prisoner is
                                     wearing a religious head covering.”

5.       Patrol Guide 208-05, “Arrests - General Search Guidelines” is amended as follows:

         a.     DELETE current substep “(3),” and corresponding subdivisions “a” through “e”
                and accompanying “NOTE,” under heading “B. SEARCH AT POLICE FACILITY,” following
                step “1,” opposite actor “ARRESTING OFFICER,” on pages “1” and “2,” and in its place,
                ADD new substep “(3),” opposite actor
                “ARRESTING OFFICER,” on page “2,” to read:”

          “ARRESTING                          (3)
          OFFICER                                     Comply with P.G. 208-XX, ‘Arrests –
                                                      Religious Head Covering Guidelines,’ as
                                                      necessary, if prisoner is wearing a religious
                                                      head covering.”
     Case
     Case 1:18-cv-02334-AT-KHP
          1:18-cv-02334-AT-KHP Document
                               Document 153
                                        148-1Filed
                                                Filed
                                                    11/05/20
                                                      10/26/20Page
                                                                Page
                                                                   178ofof17
                                                                           8




        6.        Patrol Guide 208-07, “Photographable Offenses” is amended as follows:

                  a.       DELETE “third” paragraph of “ADDITIONAL DATA” statement, on
                           page “2.”

        7.        Patrol Guide 210-08, “Guidelines for Prisoner Holding Pens” is amended as
                  follows:

             a.        DELETE current subdivision “e,” and accompanying substeps “(1)” through
                       “(6),” under step “5,” opposite actor “DESK OFFICER/DETECTIVE SQUAD
                       SUPERVISOR,” on pages “1” and “2, and in its place, ADD new subdivision “e,”
                       opposite actor “DESK OFFICER/DETECTIVE SQUAD SUPERVISOR,” on
                            pages “1” and “2,” to read:”

                   “DESK                       e. Comply with P.G. 208-XX, ‘Arrests – Religious Head
                   OFFICER/                       Covering Guidelines,’ as necessary, if prisoner is
                   DETECTIV                       wearing a religious head covering.”
                   E SQUAD
                   SUPERVIS
                   OR

        8.        The initial supply of temporary head coverings will be available through the
Office of Management Analysis and Planning (OMAP).


         9.    Subsequently, requests for temporary head coverings will be requisitioned
through the Quartermaster Section using the following information:

        INDEX NUMBER                        PD NUMBER                               TITLE

                  XXXX                        XXX-XXX               TEMPORARY HEAD COVERING

        10.       Upon publication, this Interim Order has been incorporated into the On-
                  Line
Patrol Guide.

        11.     Any provisions of the Department Manual or any other Department
directives in conflict with the contents of this Order are suspended.


BY DIRECTION OF THE POLICE COMMISSIONER

DISTRIBUTION
All Commands
